 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt thepresent time Local 903 has no members among the employeesof the Employer.No meetings of Local 903 have been held since Au-gust 24.No officers have been elected or appointed to replace the oneswho have defected to the IAM and no grievances have been processedby Local 903.We find, therefore,that Local 903 is defunct and that itscontract with the Employer is therefore not a bar to this proceeding.'We also find that, as the contract between Employer and IAM wasexecuted after the filing of the petition herein, it is also not a bar.'.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees at the Employer's FortWayne,Indiana, plant,excluding patternmakers,toolroom employees,.salaried employees,office and clerical employees,professional em-ployees, guards,and supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]3 Benjamin Air Rifle Company,107 NLRB 104'Weber Show Case & Fixture Co., Inc., Aircraft Division,96 NLRB 358, 361.6The unit finding conforms to a stipulation of the parties.Harvey Paper Products Company, Division of Kalamazoo Vege--table Parchment CompanyandInternational Printing Press-men and Assistants'Union of North America,AFL-CIO, Pe--tioner.Case No. 7-RC-3169. January 8,1957ORDER AMENDING DECISION AND DIRECTIONOF ELECTIONOn November 20, 1956, the Board issued a Decision and Direction,of Election in the above-entitled matter' wherein it denied the Peti-tioner's request for an alleged residual group of unrepresented photo-graphic employees but granted severance of a lithographic production,unit sought by the Amalgamated Lithographers of America, AFL-CIO, an intervenor, herein called the Lithographers.Because the,Lithographers' lithographic production unit was composed of (1)-unrepresented photographic employees and (2) represented offsetpressmen, the Board established two such voting groups. The Boardplaced on the ballots the Lithographers and the United Paperworkerszof America, AFL=CIO, an intervenor, herein called the Paperworkers,.1 116 NLRB 1624.117 NLRB No. 7. HARVEY PAPER PRODUCTS COMPANY27:and provided that only if the unrepresented photographic employeesvoted for any union would the two groups be pooled and severancepermitted, if a majority of the pooled groups so voted.On November 27, 1956, the Petitioner by telegram moved that itsname be placed on the ballots.On November 29, 1956, the Paper-workers filed a motion for reconsideration and objections to theDirection of Election, in which it objected in essence to the Board'streatment of the Lithographers as a cross-petitioner, attacked theLithographers' showing of interest, and requested postponement ofthe election.2On December 3, 1956, the Lithographers filed a motionfor reconsideration urging in effect that the Board grant the unrepre-sented photographic employees a self-determination election onlywith respect to the plantwide unit, but not with respect to the lith-ographic production unit to be severed.3With respect to the Petitioner's motion, the Board having dulyconsidered the matter, IT IS HEREBY ORDERED that said motion be andhereby is, granted, and that the Petitioner's name be placed on theballots.As the Paperworkers' motion raised nothing which the Board hasnot previously considered and as the Board is administratively satis-fied that the, Lithographers' showing of interest is adequate, IT ISHEREBY ORDERED that the Paperworkers' motion be, and hereby is,denied.The Board having found merit in the argument of the Lithogra-phers, IT ISHEREBY ORDERED that its motion to amend the Decision be,and it hereby is, granted.IT'IS FURTHER ORDERED that the Decision and Direction of Electionbe amended by striking that portion of the Decision in the first para-graph in the text on page 1626 after footnote 5, beginning, "Accord-ingly, we shall vote" through the end of the Decision, and substitutetherefor the following :Accordingly, we shall vote the unrepresented photographicemployees apart from the represented offset pressmen and shallestablish two separate voting groups, one for the photographicemployees and the other for the offset pressmen.We shall firstpool the votes of the two voting groups and sever the lithographicproduction employees if a majority so vote. If a majority of thepooled groups do not vote for severance, the offset pressmen will2 On December 10, 1956, the Board issued an Order Amending Direction of Electionpostponing indefinitely the election herein until the Board disposes of these motions (notreported in printed volumes of Board Decisions and Orders).SeeThe Zia Company,108 NLRB 1134,amended decisions,109 NLRB 312 and 862. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDremain in the plantwide unit and the photographic employeeswill be placed in the plantwide unit or remain unrepresentedaccording to the desires of the majority of that voting group.However, we shall not make a final unit determination at thistime but shall direct an election among employees in the followingvoting groups :(1)All photographic employees at the Employer's Sturgis,Michigan, plant, including the plateman and plateman stripperbut excluding the cameraman-platemaker,s all other employees,office clerical employees, guards, professional employees, andsupervisors as defined in the Act.(2)All offset pressmen at the Employer's Sturgis, Michigan,plant, including journeymen and apprentices, but excluding of-fice clerical employees, professional employees, guards, and super-visors asdefined in the Act.If a majority of the employees in the pooled groups vote forthe Petitioner or for the Lithographers, they will be taken tohave indicated their desire for separate representation, and theRegional Director is instructed to issue a certification of repre-sentatives to the Petitioner or to the Lithographers for thelithographic production unit described above, which the Board,under such circumstances, finds to be appropriate for purposes ofcollective bargaining.Moreover, if a majority of the pooledgroups do not vote for the Petitioner or for the Lithographers,the offset pressmen will remain in the existing plantwide unit;also if a majority of the employees in voting group (1) vote forthe Paperworkers, they will be taken to have indicated their de-sire to be included in the existing plantwide unit, which, includ-ing such employees, the Board finds to be appropriate, and theRegional Director is instructed to issue a certification of resultsof election to such effect.On the other hand, if a majority ofthe employees in voting group (1) do not vote for the Paper-workers, they will be taken to have indicated their desire to re-main unrepresented, and the Regional Director is instructed toissue acertification of results of election to such effect.[Text of Direction of Elections omitted from publication.]9 The cameraman-platemaker is the head of the photographic employees.He directsthe activities of the two employees under him, has the right to discipline, hire, andfire, and hired one of his employees.In agreement with the Employer,we find thathe is a.supervisor and exclude him.While the plateman stripper makes up workschedules when the cameraman,is on vacation,absent evidence of other supervisoryauthority, such sporadic exercise of authority does not constitute him a super-visor.Fox Manufacturing Company,112 NLRB 977, 978.